Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT made by and between CAMBREX CORPORATION, a
Delaware corporation (the “Company”), and Shawn P. Cavanagh, (the “Employee”),
as of the 6th day of August, 2019.

WHEREAS, the Employee presently is a key management employee of the Company,
namely its Executive Vice President & Chief Operating Officer;

WHEREAS, the Employee and the Company are party to that certain Employment
Agreement dated January 17, 2011 (the “Existing Employment Agreement”); and

WHEREAS, the Company and the Employee have mutually agreed to amend and restate
the Existing Employment Agreement with this Amended and Restated Employment
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Employee’s
employment with the Company is terminated prior to the date on which a Change of
Control occurs, and it is reasonably demonstrated that such termination (1) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then, provided such Change of Control
actually occurs, for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination.

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the third anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each successive
anniversary thereof (each such anniversary being hereinafter referred to as a
“Renewal Date”), the Change of Control Period shall be automatically extended so
as to end on the third anniversary of such Renewal Date unless at least sixty
(60) days prior to such Renewal date the Company shall give notice that the
Change of Control Period shall not be so extended, in which event the then
current Change of Control Period shall not be extended and shall end on the then
applicable ending date.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) the acquisition by any person, entity or “group” (within the meaning of
Section 13 (d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), but excluding for this purpose (x) the Company or its
subsidiaries or any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company) of
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) and (y) any acquisitions pursuant to a transaction described in
Section 2(c) hereof that is not considered to be a Change of Control, of twenty
percent (20%) or more of either the then outstanding shares of common stock or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or

 

1



--------------------------------------------------------------------------------

(b) individuals who, as of the date hereof, constitute the Board (as of the date
hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided that any person becoming a member of the Board
subsequent to the date hereof whose election or nomination for election by the
Company’s stockholders (other than an election or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this Agreement,
considered a member of the Incumbent Board; or

(c) consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a “Business Combination”) of the Company of
any direct or indirect subsidiary of the Company with any other entity, in any
case with respect to which (x) the Company voting securities outstanding
immediately prior to such Business Combination do not, immediately following
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the surviving company
or any ultimate parent thereof) more than 50% of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company (or its successor) or, if the Company is a subsidiary after a Business
Combination, the ultimate parent thereof after the Business Combination, and
(y) no person or “group” acquires twenty percent (20%) or more of either the
outstanding shares of common stock or combined voting power of the Company (or
its successor) or, if the Company is a subsidiary following the Business
Combination, the ultimate parent thereof; or

(d) the sale or disposition by the Company of all or substantially all of the
assets of the Company; or

(e) any other event or series of events or which, notwithstanding any of the
foregoing provisions of this Section 2 to the contrary, is determined by a
majority of the Incumbent Board to constitute a Change of Control for the
purposes of this Agreement.

3. Employment Period. The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to remain in the employ of the Company, for the period
(the “Employment Period”) commencing on the Effective Date and ending on the
second anniversary of such date; provided, however, that if a Change of Control
actually occurs but the Employee’s employment is terminated by the Company other
than for Cause (as defined in Section 5(b) hereof) prior to the occurrence of
such Change of Control but within twelve (12) months after

(a) the commencement of a tender offer for at least twenty percent (20%) of the
Company’s common stock by any person (other than the Company, one of its
subsidiaries or any employee benefit plan sponsored or maintained by the Company
or one of its subsidiaries) that has not been withdrawn on or before the date of
such termination;

 

2



--------------------------------------------------------------------------------

(b) the commencement of a proxy contest intended to remove control of the
Company’s business from the Incumbent Board that has not been abandoned on or
before the date of such termination; or

(c) the execution of a definitive agreement to merge or otherwise consolidate
the Company with or into another corporation or to sell a substantial portion of
the Company’s assets (in each case, other than a transaction involving only the
Company and one or more corporations or other entities directly or indirectly
owned and controlled by the Company) that is still binding on the parties
thereto at the date of such termination;

the Effective Date of this Agreement shall be deemed to be the day immediately
prior to the date of such termination and the date of such termination shall be
deemed to be the Employee’s Date of Termination (as defined in Section 5(e)
hereof) for the purposes of this Agreement.

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Employee’s position shall be at least
commensurate in all substantial respects with the Employee’s position with the
Company and its subsidiaries during the ninety-day period immediately preceding
the Effective Date and (B) the Employee’s services shall be performed at the
location where the Employee was employed immediately preceding the Effective
Date or any office or location less than thirty-five (35) miles from such
location.

(ii) During the Employment Period, the Employee agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Employee hereunder, to use the Employee’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. It is
expressly understood and agreed that to the extent that any outside activities
have been conducted by the Employee prior to the Effective Date, the continued
conduct of such activities subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Employee’s responsibilities
to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Employee shall receive a base
salary (“Base Salary”) at a monthly rate at least equal to the highest monthly
base salary paid or payable to the Employee by the Company and its subsidiaries
during the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Base Salary shall be
reviewed at least annually and shall be increased at any time and from time to
time as shall be substantially consistent with increases in base salary awarded
in the ordinary course of business to other key employees of the Company and its
subsidiaries. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Employee under this Agreement.

 

3



--------------------------------------------------------------------------------

(ii) Annual Bonus. In addition to Base Salary, the Employee shall be eligible
(but not entitled) to receive, for each fiscal year during the Employment
Period, an annual bonus (an “Annual Bonus”) (pursuant to any regular incentive
bonus plan maintained by the Company) in cash, restricted stock, restricted
stock units or other forms of remuneration on the same basis as with respect to
the fiscal year immediately preceding the fiscal year in which the Effective
Date occurs. The Employee’s target Annual Bonus as of the start of the fiscal
year that includes a Change of Control shall be the Employee’s “Target Bonus”
for purposes of this Agreement.

5. Termination.

(a) Death or Disability. This Agreement shall terminate automatically upon the
Employee’s death. If the Company determines in good faith that the Disability of
the Employee has occurred (pursuant to the definition of “Disability” set forth
below), it may give to the Employee written notice of its intention to terminate
the Employee’s employment. In such event, the Employee’s employment with the
Company shall terminate effective on the thirtieth (30th) day after receipt of
such notice by the Employee (the “Disability Effective Date”), provided that,
within the thirty (30) days after such receipt, the Employee shall not have
returned to full-time performance of the Employee’s duties. For purposes of this
Agreement, “Disability” means disability which, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).

(b) Cause. The Company may terminate the Employee’s employment for “Cause”. For
purposes of this Agreement, “Cause” shall constitute either (i) personal
dishonesty or breach of fiduciary duty involving personal profit; (ii) the
commission of a criminal act related to the performance of duties, or the
furnishing of proprietary confidential information about the Company to a
competitor, or potential competitor or third party whose interests are adverse
to those of the Company; (iii) habitual intoxication by alcohol or drugs during
work hours; or (iv) conviction of a felony.

(c) Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason. For purposes of this Agreement, “Good Reason” means:

(i) relocation of the principal place at which the Employee’s duties are to be
performed to a location more than thirty-five (35) miles from the principal
place where the Employee’s duties were performed during the ninety-day period
immediately preceding the Effective Date;

(ii) a substantial reduction in the Base Salary or Target Bonus, or in the
benefits or perquisites provided the Employee from those which pertained during
the 90-day period immediately preceding the Effective Date;

(iii) a substantial reduction in the Employee’s responsibilities, authorities or
functions from those which pertained during the 90-day period immediately
preceding the Effective Date; or

 

4



--------------------------------------------------------------------------------

(iv) a substantial adverse change in the Employee’s work conditions from those
which pertained during the 90-day period immediately preceding the Effective
Date; or

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

(d) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by a Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice). The failure by the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing the Employee’s rights
hereunder.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Employee’s employment is terminated by the
Company other than for Cause or due to Employee’s Disability, the Date of
Termination shall be the date on which the Company notifies the Employee of such
termination, and (ii) if the Employee’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Employee or the Disability Effective Date, as the case may be.

6. Obligation of the Company upon Termination.

(a) Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligations to
the Employee’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by the Employee as of
the Date of Termination, including, for this purpose (i) the Employee’s full
Base Salary through the Date of Termination at the rate in effect on the Date of
Termination or, if higher, at the highest rate in effect at any time from the
ninety-day period preceding the Effective Date through the Date of Termination
(the “Highest Base Salary”), (ii) the product of the Annual Bonus paid to the
Employee for the last full fiscal year and a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is three hundred sixty-five (365) and (iii) any
compensation previously deferred by the Employee (together with accrued interest
thereon, if any) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (such amounts specified in clauses (i), (ii) and
(iii) are hereinafter referred to as “Accrued Obligations”). All such Accrued
Obligations shall be paid to the Employee’s estate or beneficiary, as
applicable, in a lump sum in cash within thirty (30) days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its

 

5



--------------------------------------------------------------------------------

subsidiaries under such plans, programs, practices and policies relating to
family death benefits, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
at any time during the ninety (90)-day period immediately preceding the
Effective Date or, if more favorable to the Employee and/or the Employee’s
family, as in effect on the date of the Employee’s death with respect to other
key employees of the Company and its subsidiaries and their families.

(b) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, this Agreement shall terminate without further
obligations to the Employee, other than those obligations accrued or earned and
vested (if applicable) by the Employee as of the Date of Termination, including
for this purpose, all Accrued Obligations. All such Accrued Obligations shall be
paid to the Employee in a lump sum in cash within thirty (30) days of the Date
of Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies of the
Company and its subsidiaries in effect at any time during the ninety (90)-day
period immediately preceding the Effective Date or, if more favorable to the
Employee and/or the Employee’s family, as in effect at any time thereafter with
respect to other key employees of the Company and its subsidiaries and their
families.

(c) Cause; Other than for Good Reason. If the Employee’s employment shall be
terminated for Cause, this Agreement shall terminate without further obligations
to the Employee other than the obligation to pay to the Employee the Highest
Base Salary through the Date of Termination plus the amount of any compensation
previously deferred by the Employee (together with accrued interest thereon, if
any). If the Employee terminates employment other than for Good Reason, this
Agreement shall terminate without further obligations to the Employee, other
than those obligations accrued or earned and vested (if applicable) by the
Employee through the Date of Termination, including for this purpose, all
Accrued Obligations. All such Accrued Obligations shall be paid to the Employee
in a lump sum in cash within thirty (30) days of the Date of Termination.

(d) Good Reason; Other than for Cause or Disability. If, during the Employment
Period, the Company shall terminate the Employee’s employment other than for
Cause, Disability, or death or if the Employee shall terminate the Employee’s
employment for Good Reason. the Company shall pay to the Employee in a lump sum
in cash within thirty (30) days after the Date of Termination the aggregate of
the following amounts:

(i) to the extent not theretofore paid, the Employee’s Highest Base Salary
through the Date of Termination; and

(ii) the product of (x) the highest Annual Bonus earned by the Employee during
the two fiscal years immediately preceding the Date of Termination, or, if
higher, the Employee’s Target Bonus after the date of this Agreement until two
Annual Bonuses have actually been earned and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination and the denominator of which is three hundred sixty-five (365); and

 

6



--------------------------------------------------------------------------------

(iii) two (2)-times the Employee’s Highest Base Salary; and

(iv) two (2)-times the Employee’s highest Annual Bonus earned by the Employee
during two fiscal years immediately preceding the Date of Termination, provided
that Employee’s Annual Bonus under this Section 6(d)(i)(D) after the date of
this Agreement shall be the Employee’s Target Bonus until an Annual Bonus has
actually been earned; and

(v) in the case of compensation previously deferred by the Employee, all amounts
previously deferred (together with accrued interest thereon, if any) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;

(vi) for the remainder of the Employment Period, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits to the Employee and/or the Employee’s family at least equal to those
which would have been provided to them as if the Employee’s employment had not
been terminated, in accordance with the most favorable employee benefit plans of
the Company and its subsidiaries (including health insurance and life insurance)
during the ninety-day period immediately preceding the Effective Date or, if
more favorable to the Employee, as in effect at any time thereafter with respect
to other key employees and their families; and

(vii) all outstanding equity awards shall immediately vest and, as applicable,
become exercisable, and all outstanding options or stock appreciation rights
shall remain outstanding and exercisable for the two (2) year period following
the Date of Termination or, if earlier, the expiration date indicated in the
respective equity award agreement (if any).

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify, nor
shall anything herein limit or otherwise affect such rights as the Employee may
have under any stock option or other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Employee is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its subsidiaries at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program
provided, however, that in the event the terms of any such plan, policy,
practice or program concerning the payment of benefits thereunder shall conflict
with any provision of this Agreement, the terms of this Agreement shall take
precedence but only if and to the extent the payment would not adversely affect
the tax exempt status (if applicable) of any such plan, policy, practice or
program and only if the Employee agrees in writing that such payment shall be in
lieu of any corresponding payment from such plan, policy, practice or program.

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result

 

7



--------------------------------------------------------------------------------

of any contest (regardless of the outcome thereof) by the Company or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof, plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”).    

9. Non-competition. As a condition to receiving any benefits pursuant to this
Agreement, the Employee agrees that during the Employee’s period of employment
and through the first anniversary of the Employee’s Date of Termination, the
Employee shall not engage in or become associated with any Competitive Activity.
For purposes of this Section 9, a “Competitive Activity” shall mean any business
or other endeavor that engages in any country in which the Company or its
subsidiaries have business operations in a business that directly or indirectly
competes with all or any substantial part of any of the business in which the
Company or its subsidiaries is engaged at the time of the Employee’s Date of
Termination. The Employee shall be considered to have become “engaged” or
“associated” with a Competitive Activity if the Employee becomes involved as an
owner, employee, officer, director, independent contractor, agent, partner,
advisor, lender, or in any other capacity calling for the rendition of the
Employee’s personal services, either alone or with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity and
the Employee’s involvement relates in any respect to the Competitive Activity of
such entity; provided, however, that the Employee shall not be prohibited from
owning less than two percent of any publicly traded corporation, whether or not
such corporation is in competition with the Company. If, at any time, the
provisions of this Section 9 shall be determined to be invalid or unenforceable,
by reason of being vague or unreasonable as to area, duration or scope of
activity, this Section 9 shall be considered divisible and shall become and be
immediately amended to only such area, duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter, and the Employee agrees that this Section 9 as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

10. Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Employee during the Employee’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by the Employee or the Employee’s
representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.

11. Successors.

(a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.

 

8



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof an
shall have no force or effect.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

To the Employee’s most recent address on file.

If to the Company:

Cambrex Corporation

One Meadowlands Plaza

East Rutherford, N.J. 07073

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Employee’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof. This agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

9



--------------------------------------------------------------------------------

(g) The Employee and the Company acknowledge that the employment of the Employee
by the Company or any of its subsidiaries prior to the Effective Date is “at
will”, and, prior to the Effective Date, may be terminated by either the
Employee or the employer at any time. Upon a termination of the Employee’s
employment or upon the Employee’s ceasing to be an officer of the Company, in
each case, prior to the Effective Date, there shall be no further rights under
this Agreement.

13. Section 409A. Notwithstanding anything in this Agreement to the contrary, to
the extent the Employee would otherwise be entitled to a payment during the six
months beginning on the Date of Termination that would be subject to the
additional tax imposed under Section 409A of the Code, (i) the payment will not
be made to the Employee and instead will be made, at the election of the
Company, either to a trust in compliance with Rev. Proc. 92-64 or an escrow
account established to fund such payments (provided that such funds shall be at
all times subject to the creditors of the Company and its affiliates) and
(ii) the payment, together with interest thereon at the rate of “prime” plus 1%,
will be paid to the Employee on the earlier of the six-month anniversary of Date
of Termination or the Employee’s death or disability (within the meaning of
Section 409A of the Code). Similarly, to the extent the Employee would otherwise
be entitled to any benefit (other than a cash payment) during the six months
beginning on the Date of Termination that would be subject to the additional tax
under Section 409A of the Code, the benefit will be delayed and will begin being
provided (together, if applicable, with an adjustment to compensate the Employee
for the delay, with such adjustment to be determined in the Company’s reasonable
good faith discretion) on the earlier of the six-month anniversary of the Date
of Termination or the Employee’s death or disability (within the meaning of
Section 409A of the Code). The Company will establish the trust or escrow
account, as applicable, no later than ten days following the Employee’s Date of
Termination. It is the intention of the parties that the payments and benefits
to which the Employee could become entitled in connection with termination of
employment under this Agreement comply with Section 409A of the Code. In the
event that the parties determine that any such benefit or right does not so
comply, they will negotiate reasonably and in good faith to amend the terms of
this Agreement such that it complies (in a manner that attempts to minimize the
economic impact of such amendment on the Employee and the Company).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to the authorization from its Board of Directors,
the Company has caused these presents to be executed in its name on its behalf,
and the Employee has hereunto set Employee’s hand, all as of the day and year
first above written.

 

CAMBREX CORPORATION By:  

/s/ Steven M. Klosk

  Steven M. Klosk   President & Chief Executive Officer  

/s/ Shawn P. Cavanagh

Shawn P. Cavanagh

 

11